Exhibit 10.1 GENEL KREDİ SÖZLEŞMESİ İşbu Genel Kredi Sözleşmesi (“Sözleşme”), Sözleşme sonunda belirtilen tarihte (“İmza Tarihi”) ve yine Sözleşme sonunda isim/ticari unvan ve adresleri belirtilen müşteri (“Kredi Alan”) ile Denizbank A.Ş. (tüm yurtiçi ve yurtdışı şubeleri dâhil “Banka”) arasında akdedilmiştir. GENERAL CREDIT AGREEMENT This General Credit Agreement (the “Agreement”) is made on the date stated on the last page of this Agreement (the “Signature Date”) by and between Denizbank A.Ş. (the”Bank”, including all its domestic and foreign branches) and the customer whose name/commercial title and address are again stated on the last page of this Agreement (the “Borrower”). Bundan böyle Kredi Alan ile Banka tek tek “Taraf” ve birlikte “Taraflar” olarak anılacaklardır. The Bank and the Borrower shall hereinafter individually be referred to as “Party” and collectively as the “Parties”. MADDE I TANIMLAR ARTICLE I DEFINITIONS 1.01Tanımlar: İşbu Sözleşmede aksi belirtilmedikçe; Alt Kuruluş, herhangi bir kişi ile ilgili olarak söz konusu kişi tarafından doğrudan ya da dolaylı olarak kontrol edilen veya kontrolü altında bulunan kişiyi; (işbu Alt Kuruluş tanımı kapsamında, bir kişinin “kontrolü” direkt ya da dolaylı (i) vekâlet, sözleşme veya hisse mülkiyeti yoluyla, söz konusu kişinin müdürlerinin seçimi için oy verme yetkisi olan ve hisselerin %15 veya daha fezlası için oy verebilme, (ii) vekâlet, sözleşme veya hisse mülkiyeti yoluyla, söz konusu kişinin yönetim ve siyasetlerinin idaresi veya idare ettirilmesi veya (iii) aralarında birinin ödeme güçlüğüne düşmesinin diğerinin ödeme güçlüğüne düşmesi sonucunu doğuracak boyutta kefelet, garanti veya benzeri ilişkiler bulunma demektir.) Aktifler, ilgili kişinin mevcut veya gelecekteki veya arızi ticari faaliyet, taahhüt, mülkiyet, aktif (maddi veya gayrimaddi), gelir, hak ve apeli yapılmamış sermaye ile her türlü faizini; (İşbu Aktifler tanımı finansal hesaplama ile ilgili kullanıldığında “arızi” terimi, bu tanıma dahil olarak kabul edilmeyecektir.) Borçlu, Kredi Alanı, ilgili kredinin teminatı olarak Kredi Alan lehine kefil olan veya Finansman Belgeleri çerçevesinde Bankaya karşı asli veya feri, niteliği, cinsi ve miktarı ne olursa olsun, herhangi bir borç, yükümlülük, taahhüt yahut bir işlem dolayısıyla herhangi bir şekilde davranış veya ifa yahut eda borcu altına giren kişilerin her birini, hepsini; Ay, (“takvim ayı” ifadesinin kullanıldığı yerler hariç) herhangi bir takvim ayı İçinde herhangi bîr gün başlayan ve bir sonraki ay aynı gün sona eren bir dönemi (veya çoğul aylarda müteakip takvim ayını); (İşbu Ay tanımı kapsamında, (i) ilgili dönemin son günü İş Günü olmayan bir güne denk geliyorsa; Ay, aynı takvim ayı içindeki bir sonraki İş Gününde veya böyle bir gün yoksa bir sonraki ayın ilk İş Gününde veya (ii) ilgili dönemin ilk günü herhangi bir takvim ayının son İş Gününe denk geliyorsa bu dönemin son günü ilgili takvim ayı içinde sayısal olarak bir güne denk gelmiyorsa Ay, o takvim ayını izleyen ayın ilk İş Günü sona erecektir.) Borçluluk, herhangi bir Borçlunun mevcut veya gelecekteki, fiili veya arızi paraları (ister anapara ister teminat) ödemesi veya geri ödemesi yükümlülüğünü; (işbu Borçluluk tanımı finansal hesaplama ile ilgili kullanıldığında, “arizî” terimi bu tanıma dahil olarak kabul edilmeyecektir.) 1.01Definitions: In this Agreement, unless otherwise stated, the following terms shall have the meanings set out below: Subsidiary means; with respect to any given Person, any other Person that is directly or indirectly controlled by or is under common control with such given Person; (for purposes of this subsidiary definition herein; “control” of any person means, directly or indirectly; (i) holding the power to vote for the election of the directors of such person through any contract, proxy or share ownership, and 15% or more of the voting shares, (ii) having a control or cause the control of the management and policies of such person by any contract, proxy or share ownership, or (iii) having a surety, guarantee or similar relationship between them to such an extent that the insolvency of one of the parties would result the other party to become insolvent).
